TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2013



                                     NO. 03-12-00667-CV


                               Tammy Elliott Cocke, Appellant

                                                v.

  Simon Russell Elliott; Dolphus Jack Brown; Claire Clode-Baker; Elaine Bulger Brown;
     Fred Am Rhein; Vantex Service Corporation; Active Deployment Systems, Inc.;
                 Pourquoi Pas, Inc.; and RonJon Rentals, Inc., Appellees




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It FURTHER appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.